Citation Nr: 0216425	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  01-03 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 60 percent for a low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1985 to September 
1990.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 RO rating decision which 
granted service connection for a low back disability and 
assigned a 40 percent rating effective June 30, 1999.  The 
veteran provided testimony at a personal hearing at the RO in 
May 2001.  A June 2001 RO decision increased the rating for 
the veteran's service-connected low back disability to 60 
percent effective June 30, 1999.  Based on the low back 
disorder (the veteran's only service-connected disability), 
an August 2001 RO decision granted a total disability rating 
based on individual unemployability (TDIU).  The veteran 
continues to appeal for a higher schedular rating for his 
service-connected low back disability.  


FINDINGS OF FACT

The veteran's service-connected low back disability (post-
operative residuals of lumbar disc surgery with lumbar disc 
disease and right lower extremity radiculopathy) is 
productive of no more than pronounced intervertebral disc 
syndrome, no more than intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months, and no more than 
severe limitation of low back motion or severe lumbosacral 
strain plus moderately severe sciatica.  


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 60 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.25, § 4.71a, Diagnostic 
Codes 5003, 5010, 5292, 5293, 5295, § 4.124a, Diagnostic Code 
8520 (2002); 67 Fed.Reg. 54345 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from August 
1985 to September 1990.  His service medical records indicate 
that he was treated for low back problems on several 
occasions during service.  

Private treatment records dated from 1996 to 1999 show that 
the veteran was treated for disorders including a low back 
disability.  An October 1998 history and physical report 
related an impression of degenerative lumbar disc disease at 
L5-S1 with mild right-sided S1 radiculopathy and obesity.  A 
later October 1998 operation report from the Southeast 
Alabama Medical Center noted that the veteran underwent a 
bilateral decompressive hemilaminectomy at L5-S1; mesial 
fasciectomy, foraminotomy, and bilateral diskectomy at L5-S1; 
and fusion at L5-S1.  The postoperative diagnosis was 
herniated lumbar disc at L5-S1 with right-sided radiculopathy 
and obesity.  The October 1998 discharge summary from such 
facility related a final diagnosis of herniated L5-S1 disk 
with radiculopathy and obesity.  

On June 30, 1999, the RO received the veteran's claim for 
service connection for a low back disorder.

An August 1999 statement from D. H. Becker, M.D., noted that 
the veteran was seen for a follow-up in August 1999.  It was 
reported that the veteran had undergone back surgery in 
October 1998 and that a decompressive hemilaminectomy was 
performed at the L5-S1 level with knodt rod fusion.  Dr. 
Becker indicated that the veteran had never done well since 
the surgery and that while the wounds had healed, he still 
complained of back pain and pain radiation into the right 
leg.  

Records from the Social Security Administration (SSA) 
indicate that the veteran began receiving SSA disability 
benefits in June 1998.  

The veteran underwent a VA spine examination in January 2000.  
He reported that he had low back pain on a daily basis.  He 
reported that he had difficulty sitting and driving for any 
prolonged periods of time.  He wore a back brace.  He said 
that he had numbness in the left and right foot and that he 
had no bladder or bowel problems.  The examiner reported that 
there were negative straight leg raises and that no 
paravertebral spasms were noted that during the examination.  
The examiner indicated that tenderness was noted over L5-S1 
and that the veteran's gait was awkward.  It was reported 
that the veteran was unable to rise on his toes or heels and 
that an attempted tandem walk caused pain in the lower back.  
The examiner stated that the veteran had difficulty getting 
out of the chair and getting dressed and that he limped on 
the right.  As to range of motion of the spine, the examiner 
reported that lateral bending was 25 degrees with some 
discomfort and that rotation, left and right, was 50 degrees.  
The examiner indicated that the veteran was unable to perform 
extension due to pain and that forward flexion was 65 degrees 
with pain and difficulty in returning to an upright position.  
The examiner reported that paresthesia was noted in both the 
left and right feet and calves.  It was noted that the 
veteran complained of sciatic type pain over the right hip 
with coursing down to the right foot.  The examiner reported 
that an X-ray of the lumbosacral spine showed sacralization 
of L5, status post laminectomy, with Herrington's rod 
fixation and mild degenerative disc at L4-L5.  The diagnoses 
were chronic residuals of a low back injury, lumbar disk 
surgery and degenerative disk disease of the lumbar spine, 
and right lower extremity radiculopathy by history at the L4-
L5 nerve root.  The examiner commented that after carefully 
reviewing the medical history, diagnostic tests and past 
history, it was his opinion that the veteran's functional 
loss due to pain in the low back was moderately severe to 
severe in nature.  

A March 2000 private treatment report from the Headland 
Medical Group noted that the veteran had degenerative disk 
disease and low back syndrome.  

VA records from 2000 show continued treatment.  A May 2000 
entry related an assessment which included degenerative disk 
disease status post surgery at the L5-S1 level.  

In May 2000, the RO granted service connection and a 40 
percent rating for a low back disability (post-operative 
residuals of lumbar disc surgery with lumbar disc disease and 
right lower extremity radiculopathy) effective June 30, 1999.  

A June 2000 private physician statement noted that the 
veteran had chronic low back syndrome, status post lumbar 
disc surgery at L5-S1, with persistent right sciatica.  The 
physician indicated that the veteran was totally disabled 
from any occupation for which he was qualified by education, 
training, or experience.  A November 2000 treatment entry 
from the Headland Medical Group noted that the veteran 
complained of low back pain radiating down into his right 
leg.  He denied any paresthesias or paralysis, but stated 
that his right leg had been week since the surgery he 
underwent in 1998.  The examiner reported that there was pain 
on palpation of the right SI joint along with the 
paravertebral area on both sides of the lumbar area.  The 
examiner indicated that there were positive straight leg 
raises to the right leg and that motor and sensation were 
intact.  Deep tendon reflexes were 2.2 on the left lower 
extremity and 3.2 on the right lower extremity.  The 
impression was low back pain with sciatica.  

VA records dated from 2000 and 2001 reflect that the veteran 
received treatment for several disorders.  A January 2001 
treatment entry noted that the veteran had mild tenderness 
present as to his back.  The motor examination showed 3/4 on 
extensor and flexor of the right lower extremity and 5/5 in 
the left lower extremity.  Deep tendon reflexes were absent 
at the right knee and right ankle.  The assessment included 
degenerative disease of the lumbosacral spine.  An April 2001 
entry related an assessment which included low back pain 
status post laminectomy.  

At a May 2001 RO hearing, the veteran testified that he was 
receiving SSA disability benefits because of his low back 
disability.  He indicated that he wore a back brace most of 
the time.  The veteran also reported that he used a cane 
which he reported had been prescribed by a physician.  He 
stated that he was never free of pain and that his best 
position was when he was laying down flat on his back.  He 
indicated that he was on medication for his low back 
disability and noted that he had difficulty sleeping because 
of his pain.  He further reported that he had numbness in his 
lower extremities.  He reported that he had muscle spasms all 
the time.  

The veteran underwent a VA neurological examination in May 
2001.  He reported that his low back pain was constant and 
that it was aggravated by standing, walking or lifting.  He 
indicated that his disability permitted him to walk only 
about two hundred yards at a time.  It was noted that the 
veteran's major complaints were low back pain, right sciatica 
and right foot numbness, and that he had not been able to be 
gainfully employed since 1998.  

The examiner reported that the veteran was 6 feet 3 inches 
tall and that he weighed 350 pounds.  As to range of motion 
of the lumbosacral spine, the examiner indicated that the 
veteran was able to flex to 108 degrees with normal being 90 
degrees, and that he was able to extend to 15 degrees with 
normal being 20 degrees.  The examiner noted that left 
lateral bending was 15 degrees with normal being 30 degrees 
and that right lateral bending was 8 degrees with normal 
being 30 degrees.  Left lateral rotation was 30 degrees and 
right lateral rotation was 15 degrees.  The examiner reported 
that there was a 9-cm midline scar posterior over the 
lumbosacral junction which was tender at the lower most 
portion of the scar.  The examiner also noted that there was 
an 8-cm scar over the right left iliac crest with tenderness 
in its mid portion, the donor site for bone graft for the 
veteran's spinal fusion.  It was noted that the veteran had 
positive leg raising on the right at 45 degrees and on the 
left at 60 degrees.  Ankle jerks were 0 to 1+ on the left and 
0 on the right.  The examiner noted that knee jerks were +3, 
bilaterally with reinforcement and that there appeared to be 
weakness in the plantar flexion of the right foot.  It was 
noted that there was no such weakness on the left and that 
dorsiflexion was normal bilaterally.  The examiner reported 
that there appeared to be diminished sensation in the S1 
dermatone on the left.  The examiner also noted that there 
appeared to be no atrophy present in either thigh or calf of 
the veteran and that sciatic nerve tenderness was present on 
the right.  The examiner reported that X-rays taken in 
January 2000 revealed indwelling metal with fusion between 
the last mobile lumbar vertebra and the sacrum.  It was noted 
that the veteran had only four lumbar vertebrae and that the 
fusion appeared to be solid.  The examiner stated that there 
appeared to be diminished space between the last mobile 
vertebra and the sacrum.  The examiner commented that the 
above findings were the neurologic deficits noted in the 
veteran.  The examiner stated that it was to be noted that 
the veteran walked with a cane and that he had a marked limp 
favoring the right lower extremity.  The examiner indicated 
that the veteran appeared to be genuinely in discomfort and 
demonstrated limitation of motion because of pain during the 
examination.  

A June 2001 RO decision increased the rating for the 
veteran's service-connected low back disability to 60 percent 
effective June 30, 1999.  

On July 25, 2001, the RO received the veteran's claim for a 
TDIU rating.

An August 2001 RO rating decision granted a TDIU, finding 
that the veteran's only service-connected condition (the low 
back disability) prevented gainful employment.  

II.  Analysis

Through correspondence, rating decisions, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Relevant medical records have been 
obtained and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating schedule for evaluating intervertebral disc 
syndrome changed during the pendency of this appeal.  The old 
criteria, in effect prior to September 23, 2002, provided 
that a maximum 60 percent rating is warranted for 
intervertebral disc syndrome, and such is given when the 
condition is pronounced in degree, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm and an absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc and little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

Under the new criteria of Code 5293, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Note 3 provides that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  67 Fed. Reg. 54345 (2002).

Here either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the new 
rating criteria are only applicable since their effective 
date.  Karnas v. Derwinski, 1 Vet.App. 308 (1990); VAOPGCPREC 
3-2000.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  

Severe limitation of motion of the lumbar spine warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 
40 percent rating is the maximum available under Diagnostic 
Code 5292.  

A 40 percent evaluation is warranted for severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 40 percent rating is the maximum 
available under Diagnostic Code 5295.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  See note at 
"diseases of the peripheral nerves" in 38 C.F.R. § 4.124a.  

A 10 percent rating is warranted for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent rating requires 
moderate incomplete paralysis.  A 40 percent rating requires 
moderately severe incomplete paralysis.  A 60 percent rating 
requires severe incomplete paralysis with marked muscular 
atrophy.  An 80 percent rating complete paralysis.  When 
there is complete paralysis the foot dangles and drops, no 
active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The veteran has been assigned a 60 percent schedular rating 
for his low back disability.  He also is assigned a 100 
percent TDIU rating based on the low back condition, which is 
his only service-connected disability.  The issue before the 
Board concerns entitlement to a schedular rating higher than 
60 percent for the low back disability. 

The veteran's current 60 percent schedular rating for his low 
back disability is the maximum rating permitted under the old 
version of Code 5293 or intervertebral disc syndrome.  A 
rating of 60 percent is also the maximum schedular rating 
under the new version of Code 5293 if rating based on 
"incapacitating episodes."  

New Code 5293 also permits alternatively rating 
intervertebral disc syndrome based on separate evaluations 
under orthopedic and neurological codes.  Assuming the 
veteran has severe limitation of lumbar motion (Code 5292) or 
severe lumbosacral strain (Code 5295), the maximum rating 
would be 40 percent under these orthopedic codes.  Under Code 
5285, a higher rating of 100 percent is warranted for 
residuals of a fractured vertebra with cord involvement, 
bedridden, or requiring leg braces; and under Code 5286, a 
higher rating of 100 percent is warranted when there is 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle.  The veteran obviously does not have these 
conditions, and the related codes are inapplicable.  

In terms of the neurological manifestations, the veteran has 
right sciatica related to low back disc disease, and the most 
appropriate neurologic code is Diagnostic Code 8520 for 
impairment of the sciatic nerve.  The medical evidence fails 
to indicate that the veteran has more than moderate or 
moderately severe incomplete paralysis of the sciatic nerve.  
The medical evidence clearly fails to indicate that the 
veteran has severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy which would be required for a 60 
percent rating under Diagnostic Code 8520.  Assuming the 
veteran's right sciatica is moderately severe, such would be 
rated 40 percent under Code 8520.

With reference to the new version of Code 5293, if orthopedic 
manifestations of the veteran's low back condition are rated 
40 percent, and the neurological manifestations of the low 
back condition are rated 40 percent, the result under the 
combined ratings table of 38 C.F.R. § 4.25 is a combined 
rating of 60 percent.  So, even by this method a rating 
higher than the current 60 percent rating for the low back 
disability is not warranted.

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's low back disability 
warranted more than a 60 percent schedular rating.  Thus, 
higher "staged ratings" are not warranted for any period 
since the effective date of service connection.  Fenderson v. 
West, 12 Vet.App. 119 (1999).  

As the preponderance of the evidence is against the claim for 
a higher schedular rating for the low back disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

A higher rating for a low back disability is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

